Citation Nr: 0113728	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-07 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for psoriasis 
vulgaris with superimposed lichen simplex evaluated as 50 
percent disabling on and after July 7, 1999, and 30 percent 
disabling previously.

2.  Entitlement to an increased evaluation for status post 
subtotal gastrectomy with Billroth II anastomosis evaluated 
as 60 percent disabling on and after January 29, 1999, and 40 
percent disabling previously.

3.  Entitlement to an effective date earlier than July 7, 
1999 for the award of a 50 percent disability rating for the 
veteran's service-connected psoriasis vulgaris with 
superimposed lichen simplex.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1993 and January 2000 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issues on appeal.

In light of the above, review of the record reveals that the 
two increased rating claims (issues number one and two) 
listed on the title page of this decision are on appeal 
before the Board.  It appears that in May 1992, the veteran 
filed a claim for entitlement to an increased rating for his 
service-connected psoriasis vulgaris, then evaluated at 10 
percent disabling, and status post subtotal gastrectomy with 
Billroth II anastomosis, then evaluated at 40 percent 
disabling.  In a January 1993 decision, the RO denied an 
increased evaluation for both issues, to which the veteran 
filed a timely notice of disagreement in February 1993.  At 
the same time, the veteran requested a personal hearing to be 
held at the RO.  

According to a handwritten note on the February 1993 cover 
letter issuing the statement of the case, the veteran 
reported that he had never received the statement of the case 
in the mail.  According to the note, the RO hearing officer 
gave the veteran a copy of the statement of the case, which 
listed both increased rating issues, at the hearing that was 
held in March 1993.  The hearing officer also corroborated 
this on the record, as reflected in the transcript of the 
hearing.  

The veteran testified at the hearing with respect to his 
increased rating claims for his psoriasis and 
gastrointestinal disorder.  Although the veteran never 
officially filed a written substantive appeal on a VA Form 9, 
the Board nevertheless accepts the transcript of the 
veteran's March 1993 testimony before the hearing officer at 
the RO as a timely substantive appeal for both issues.  In a 
January 1994 decision the Hearing Officer granted an 
increased evaluation to 30 percent for psoriasis based on the 
veteran's March 1993 hearing testimony and medical evidence 
of record, and confirmed the 40 percent rating for 
gastrectomy.  The veteran was notified of this action and of 
his appellate rights by letter dated in March 1994.  In May 
1994, the veteran inquired as to the "status of my request 
for increasing my service connected disabilities (psoriasis 
and stomach conditions)."  In July 1995, the RO provided the 
veteran with a copy of a June 1995 rating decision continuing 
the evaluations for these two disabilities.  A rating 
decision in May 1999 increased the evaluation for the stomach 
disorder to 60 percent, effective in January 1999, and a 
rating decision in January 2000 increased the evaluation of 
the psoriasis to 50 percent effective in July 1999.  The RO 
never certified these two issues for appeal.  Furthermore, 
there is no indication in the record that the veteran ever 
withdrew his appeal to the Board with respect to either 
increased rating claim.  Therefore, the Board will address 
both issues on appeal.

As a result, the Board must remand this case for the 
following development.  Under 38 C.F.R. § 19.31 (2000), a 
supplemental statement of the case must be furnished to an 
appellant when additional pertinent evidence is received 
after a statement of the case or supplemental statement of 
the case has been issued.  See also 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 19.37, 20.1304(c) (2000).

In light of the procedural history outlined above, the Board 
notes that subsequent to the February 1993 statement of the 
case, which lists the issues of entitlement to increased 
ratings for psoriasis vulgaris and status post subtotal 
gastrectomy, additional pertinent evidence, to include VA 
outpatient and examination reports, has been associated with 
the claims file.  Significantly, however, the RO has not 
issued a supplemental statement of the case to the veteran 
with respect to this evidence.  This must be done before the 
Board may address these issues on appeal.  

Furthermore, because the veteran's appeal also includes the 
issue of entitlement to an earlier effective date for the 
grant of a 50 percent rating for psoriasis, the Board finds 
that it is inextricably intertwined with the increased rating 
claim for psoriasis.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  In other words, the RO's adjudication of the 
veteran's claim for an increased rating for psoriasis, 
pending since May 1992, may affect the effective date of the 
veteran's 50 percent rating.  Therefore, the issue of 
entitlement to an earlier effective date for the grant of a 
50 percent rating for psoriasis must be remanded as well.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his service-
connected psoriasis vulgaris with 
superimposed lichen simplex and status 
post subtotal gastrectomy with Billroth 
II anastomosis during the pendency of 
this claim.  After obtaining any 
necessary consent, the RO should request 
copies of any records that have not 
already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

3.  The veteran is currently assigned the 
maximum rating for psoriasis (50 percent) 
under 38 C.F.R. § 4.118, Diagnostic Code 
7816 (2000) and the maximum rating for 
status post subtotal gastrectomy with 
Billroth II anastomosis (60 percent) 
under 38 C.F.R. § 4.114, Diagnostic Code 
7308 (2000).  [The Board notes that the 
veteran was awarded entitlement to a 
total disability rating for compensation 
based on individual unemployability, 
effective July 7, 1999.]  With respect to 
these two increased rating claims, the RO 
should appropriately contact the veteran 
and ask him to indicate, in writing, 
whether he is satisfied with the current 
ratings given that he is receiving the 
maximum ratings for these disorders.  

a)  If the veteran is not satisfied 
with the current maximum ratings, 
then, based on any additional 
evidence obtained, the RO must 
determine whether additional 
examinations with respect to these 
two issues are warranted and, if so, 
make the appropriate scheduling 
arrangements and appropriately 
notify the veteran.  Then, the RO 
must readjudicate the issues of 
entitlement to an increased 
evaluation for psoriasis vulgaris 
with superimposed lichen simplex 
evaluated as 50 percent disabling on 
and after July 7, 1999, and 30 
percent disabling previously; and 
for status post subtotal gastrectomy 
with Billroth II anastomosis 
evaluated as 60 percent disabling on 
and after January 29, 1999, and 40 
percent disabling previously.

b)  If, however, the veteran is 
satisfied with the current ratings, 
then, based on any additional 
evidence obtained, the RO should 
readjudicate the issues of 
entitlement to an increased 
evaluation for psoriasis vulgaris 
with superimposed lichen simplex 
evaluated in excess of 30 percent 
disabling prior to July 7, 1999; and 
for status post subtotal gastrectomy 
with Billroth II anastomosis in 
excess of 40 percent prior to 
January 29, 1999.

c) Then, the RO must readjudicate, 
based on the evidence of record, 
whether entitlement to an effective 
date earlier than July 7, 1999, for 
the award of a 50 percent disability 
rating for the veteran's service-
connected psoriasis vulgaris with 
superimposed lichen simplex is 
warranted.

4.  Prior to readjudicating the issues, 
as outlined in the foregoing instruction, 
the RO must review the claims files and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  In addition, the 
application of all pertinent Diagnostic 
Codes should be considered, and all other 
applicable VA regulations should be 
specifically discussed.

The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  

5.  If any action taken is adverse to the 
veteran, he should be afforded a 
supplemental statement of the case, to 
include a summary of relevant evidence 
and a citation and discussion of 
applicable laws and regulations.  He 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims are returned 
to the Board.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


